        Case 1:20-cv-00601-GSA Document 32 Filed 09/15/21 Page 1 of 2


 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
      WENONAH PARKER,                                           CASE NUMBER: 1:20-cv-00601-GSA
 7
                          Plaintiff,
 8                                                              ORDER GRANTING EXTENSION
              v.
 9
      KILOLO KIJAKAZI, acting
10    Commissioner of Social Security,

11
                          Defendant.
12

13

14           Plaintiff moves for an unopposed 15-day extension of time from September 23, 2021 to

15   October 8, 2021 to file a reply brief due to counsel’s increased work responsibilities. This is

16   Plaintiff’s third extension in this case and the first extension of this specific deadline.

17           The Scheduling Order allows for a single extension of thirty days by the stipulation of the

18   parties. Doc. 6 at 3. Beyond the single extension by stipulation, “requests to modify [the

19   scheduling] order must be made by written motion and will be granted only for good cause.” Id.

20           When considering whether good cause exists to modify a scheduling order, courts consider

21   the foreseeability of the impediment to meeting the deadline and the party’s diligence in seeking

22   the extension once it became apparent they could not meet the deadline. See Sharp v. Covenant

23   Care LLC, 288 F.R.D. 465, 467 (S.D. Cal. 2012); Ordaz Gonzalez v. Cty. of Fresno, No. 1:18-CV-

24   01558-BAM, 2020 WL 2539287, at *2 (E.D. Cal. May 19, 2020). The Court has the inherent

25   power to manage its own docket to achieve an orderly and expeditious resolution of cases. Southern

26   California Edison Co. v. Lynch, 307 F.3d 794 (9th Cir. 2002).

27           Given counsel’s increased workload, the voluminous administrative record (approximately

28   2000 pages), and that counsel sought the extension well in advance of the deadline, good cause
                                                     1
       Case 1:20-cv-00601-GSA Document 32 Filed 09/15/21 Page 2 of 2


 1   exists for the extension.

 2          Accordingly, it is ORDERED that Plaintiff’s deadline to file a reply brief is extended to

 3   and including October 8, 2021.

 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:     September 14, 2021                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
